Citation Nr: 9908877	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-43 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right 
kidney disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Denver, 
Colorado Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. Medical evidence demonstrates the presence of 
hydronephrosis and nephrolithiasis of the right kidney 
with normal kidney function, without evidence of 
albuminuria, colic, infection, edema, disabling 
hypertension or the requirement of therapy.  


CONCLUSION OF LAW

The requirements for a rating in excess of 30 percent for a 
right kidney disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.115b, Diagnostic 
Codes 7508, 7509 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records indicate that the veteran was 
hospitalized from December 1956 to May 1957 and underwent 
surgery on his right kidney.  The relevant final diagnosis 
made at the time of his discharge was hydronephrosis, due to 
pressure of aberrant vessel at the uteropelvic junction, 
congenital, bilateral.  

The veteran was granted service connection for hydronephrosis 
of the right kidney with pyelonephritis in March 1958.  An 
evaluation of 60 percent was assigned at that time.  
Effective May 1961 the evaluation was reduced to 30 percent 
following a VA examination that showed slight right flank 
tenderness and an intravenous pyelogram that showed no change 
in right kidney status.  In January 1966 the veteran 
underwent a VA examination and the diagnoses were right renal 
calculus and right utero-pelvic obstruction with 
hydronephrosis.

Private medical records dated in July 1995 indicate that the 
veteran had a urinary tract infection at that time.  

In October 1995 the veteran underwent a VA examination.  At 
the time the veteran reported having no surgeries or being 
hospitalized since his previous VA examination in 1966.  He 
related no history of hematuria.  He reported a three year 
history of low grade pain over his surgical scars which was 
aggravated by drinking excessive amounts of water.  Urination 
did not help his discomfort.  The examiner's findings were 
hydronephrosis of the right kidney with postoperative 
residuals of discomfort.  Laboratory tests indicated normal 
kidney function and normal urinalysis.

A private radiology report from May 1996 indicates a history 
of recurrent urinary tract infections.  The impression was 
right hydronephrosis, probable right nephrolithiasis and 
pelvic calcifications most consistent with phleboliths, less 
likely distal ureteral calculi.

In January 1997 the veteran appeared at an RO hearing and 
testified that the October 1997 VA examination was unfairly 
brief and that he did not get a chance to adequately relate 
his problems to the examiner.  The veteran stated that his 
kidney problems had gotten worse over the three years 
preceding his testimony.  The veteran described episodes of 
severe pain, predominantly in the right kidney area which 
rendered sitting and standing painful.  This pain may have 
subsided after a couple of days or it may have lasted up to 
three weeks.  He took aspirin for the pain per the doctor's 
instructions.  The veteran testified that he was last 
employed in early 1996 and that it ended because he was 
unreliable due to his kidney disease.  He testified that the 
painful episodes could occur at any time and that they had 
affected his sleeping.

A March 1997 private pyelogram found right uteropelvic 
junction stenosis, chronic, with secondary nephrolithiasis 
and lower pole pyelonephritis and a small post-void bladder 
residual.

The most recent VA examination took place in April 1998.  The 
veteran related that drinking excessive water caused 
discomfort.  He denied abdominal or flank pain as well as 
hematuria.  Relevant examination findings were costovertebral 
tenderness and a lack of peripheral edema.  The relevant 
diagnoses were right kidney hydronephrosis, nephrolithiasis, 
normal kidney function and hypertension, uncontrolled, not on 
medication.  Urinalysis was within the normal range.  
Radiographic findings indicated at least four radiopaque 
stones in the region of the right kidney and pelvis 
radiopacities.


Criteria

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

The veteran has been diagnosed with hydronephrosis and 
nephrolithiasis.  The Rating Schedule provides a compensable 
rating for hydronephrosis when there is evidence of 
occasional colic, (10 percent), frequent attacks of colic 
requiring catheter drainage (20 percent), frequent attacks of 
colic with infection (pyonephrosis), and when kidney function 
is impaired (30 percent).  For a rating in excess of 30 
percent, hydronephrosis must be severe and is to be evaluated 
under the Rating Code for renal dysfunction.  Under the 
Rating Code for renal dysfunction, a rating of 60 percent 
requires evidence of constant albuminuria with some edema, a 
definite decrease in kidney function, or hypertension 
evaluated as at least 40 percent disabling.  38 C.F.R. 
§ 4.115a.  In order for hypertension to be considered 40 
percent disabling, diastolic pressure, as measured at least 
two or more times on three different days must predominantly 
be indicated as 120 or more.  38 C.F.R. § 4.104 Rating Code 
7101.

The Ratings Schedule provides that nephrolithiasis is rated 
as hydronephrosis except for recurrent stone formation 
requiring diet therapy, drug therapy or invasive or 
noninvasive procedures more than two times per year (30 
percent disabling).  38 C.F.R. §§ 4.115a, 4.115b Rating Code 
7509.


Analysis

In this case, the most recent medical evidence demonstrates 
that although there are diagnoses of right kidney 
hydronephrosis and nephrolithiasis, the veteran's kidney 
function is normal and there is no evidence of severe 
impairment, with edema, albuminuria or disabling 
hypertension.  Radiographic findings indicate the presence of 
kidney stones, however the history indicates that no surgery, 
or diet or drug therapy has been required in the recent past.  
See 38 C.F.R. § 4.115b Rating Code 7509.  The Board finds, 
therefore, that the criteria for a rating higher than 30 
percent for hydronephrosis or nephrolithiasis are not met. 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating.


ORDER

Entitlement to a rating in excess of 30 percent for a right 
kidney disorder is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


